Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I.	Claims 1 – 7 as a first group directed to a system for automatically determining the existence of an electronic health record corresponding to an identified casualty across one or more electronic health records (EHR) providers, comprising: a server hosting a casualty identification and EHR matching service, the server comprising: a patient identification module configured to identify a casualty based on an identification of the casualty received from a mobile computing device operated by an emergency medical services (EMS) provider; and a recognized patient messaging system (RPMS) configured to query one or more electronic health records (EHR) service providers for the existence of a corresponding EHR belonging to the identified casualty upon receipt of the identification.
II.	Claims 8 – 19 as a second group directed to a method of automatically matching an electronic health record (EHR) to an identified casualty, comprising: receiving an identification of a casualty, at a first server hosting a casualty identification and electronic health record (EHR) matching service; automatically querying a second server hosted by one or more electronic health record (EHR) service providers to determine the existence of a corresponding EHR matching the casualty; and when an 

The species are independent or distinct because group I and II is different and distinguish from each other. A system for automatically determining the existence of an electronic health record corresponding to an identified casualty across one or more electronic health records (EHR) providers is different from a method of automatically matching an electronic health record (EHR) to an identified casualty. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No claim is generic for species I and II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species I requires to search at least G16H 10/60; 
Species II requires to search at least G16H 80/00; 
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different main-groups / sub-groups or electronic resources, or employing different search strategies or search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668